Citation Nr: 1430918	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-19 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a thoracic spine disability.  

2.  Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1991 to September 1995.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The issue of entitlement to service connection for a thoracic spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  The more probative, competent, and credible evidence of record shows that the Veteran's cervical spine disability is related to service.  

2.  Resolving all doubt in favor of the Veteran, degenerative disc disease of the cervical spine is etiologically related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the cervical spine have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in January 2007 and April 2007.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent March 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the Veteran's present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In some cases, service incurrence and relationship to service may be established through a demonstration of continuity of symptomatology for certain specific chronic disabilities.  38 C.F.R. § 3.303(b) (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

However, service-connection may be established under 38 C.F.R. § 3.303(b) only for chronic disabilities listed in 38 C.F.R. § 3.309(a) (2013).  Arthritis is considered a chronic disease.  38 C.F.R. §§ 3.303(b), 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disability.  38 C.F.R. § 3.303(a) (2013).  

Moreover, service connection will also be presumed for chronic disabilities, such as arthritis, if manifest to a compensable degree within one year after separation from service.  38 C.F.R. §§ 3.307, 3.309 (2013).  

The Veteran asserts service connection for a cervical spine disability as directly related to his period of active service.  Specifically, he contends this disability is the direct result of a 1995 parachuting accident in which he landed in a tree, and then fell from the tree landing on his buttocks, on the root system of the tree.  Initially, the Board observes that at the time of the accident the Veteran reported immediate pain in his lower back with no mention of neck pain; however, the Veteran has maintained that over time the pain has traversed to his mid back and into his neck.  He denies any back pain prior to the 1995 accident.  Additionally, the Veteran is service connected for degenerative disease of the lumbar spine with spondylosis as a direct result of the 1995 parachuting accident.  

The Veteran's post-service treatment records are replete with reports of treatment for low back pain and neck pain.  The Veteran is currently diagnosed with a cervical spine disability; specifically he has a diagnosis of cervical spondylosis.  An August 2003 Bridger Orthopedic treatment note shows the Veteran reported low back pain since 1995 and neck pain beginning in 2001.  X-rays of the cervical spine showed mild uncovertebral hypertrophy at C3-4, and the diagnosis was acute mechanical neck pain.  A July 2005 C-spine MRI showed disc bulging at C6-7 central, and also to the left side with relative narrowing of the neural foramina.  A November 2007 Access Health treatment note by Dr. A.T. shows the Veteran reported continued back pain from his neck to his sacrum.  It was noted he had a cervical disc that indicated surgery was needed.  The Veteran reported that at the time of the injury he reported neck and back pain, but the focus by the provider was on his back.  The Veteran stated he believed his neck injury was directly related to his back injury and the examiner agreed.  Dr. A.T. noted that he explained to the Veteran that he thought the cervical injury was directly related to the parachuting injury he sustained while on active duty.  

A November 2012 Central Montana Medical Center consultation shows the Veteran reported neck pain that was nearly continuous in his posterior neck.  On examination, the Veteran had markedly decreased rotational ability of his neck.  The Veteran reported that he had no neck problems prior to the 1995 accident.  The examiner, Dr. M.E.S., noted that he reviewed the Veteran's treatment records, MRI's, CT, and X-rays.  Dr. M.E.S. stated that based on the Veteran's reported history and the medical evidence, the significant changes of the Veteran's cervical spine correspond with a significant trauma such as that experienced during the active duty incident.  In January 2013, Dr. M.E.S. submitted a statement that based on all the evidence, it was his opinion that the Veteran's neck pain was entirely related to service and the injury he sustained in 1995 from the parachuting incident.  

At a January 2013 VA cervical spine examination the Veteran provided a history of neck pain related back to the 1995 in-service parachuting accident.  He reported constant pain in his low neck on the right side at the base of his neck.  He stated some days were worse than others, and heat and ice did not provide relief.  He also reported numbness and tingling in his right arm, hand, and fingers.  On range of motion testing the Veteran had forward flexion to 45 degrees, extension to 45 degrees, right and left lateral flexion to 45 degrees, and right and left lateral rotation to 80 degrees.  There was no objective evidence of painful motion.  The examiner noted that the Veteran was able to perform repetitive use testing, however there were no measurements given.  The examiner found that the Veteran did not have any functional loss and/or functional impairment of the cervical spine.  The examiner opined that the Veteran's current cervical spine spondylosis was clearly not caused by or aggravated by an injury during service.  The rationale provided was that an August 2003 C-spine MRI was normal and that x-rays done in June 2005 were negative.  The examiner acknowledged that between 2005 and 2010 some abnormal findings were noted but attributed the Veteran's current x-ray findings, to include degenerative arthritis of the spine, to age.  The examiner went on to state that there was no objective evidence of a relationship between findings in the lumbar spine and conditions of the cervical spine, and generally studies do not show that a condition in one area of the spine will affect another area of the spine.  

The Board finds that the January 2013 VA examiner's report is of little probative value due to inconsistencies.  For example, the examiner stated that the August 2003 C-spine MRI was normal and the June 2005 x-rays were negative.  However, in August 2003, x-rays of the cervical spine showed mild uncovertebral hypertrophy at C3-4, and a July 2005 C-spine MRI showed disc bulging at C6-7 central, and also to the left side with relative narrowing of the neural foramina.  Additionally, the examiner stated that the Veteran's service treatment records did not show a lumbar spine disability was incurred in a parachute jump, however, the Veteran is service-connected for a lumbar spine disability that was a direct result of the in-service parachuting accident.  

The Veteran has presented credible evidence through his testimony and consistent statements to medical providers regarding his neck pain.  Although the initial treatment note focused on the Veteran's low back pain, there is nothing in the record that would cause the Board question the credibility of the Veteran's consistent statements that his neck was also injured.  There are competent medical opinions that link the Veteran's current cervical spine spondylosis to the traumatic injury suffered in service.  Additionally, the Veteran is service connected for a lumbar spine disability that is a direct result of the same in-service accident.  

Thus, as there is evidence of an in-service injury, a current disability, and a competent nexus between the two, the Board finds that service connection for a cervical spine disability is warranted.  Holton v. Shinseki, 557 F.3d 1363 (Fed. Cir. 2009).  

ORDER

Entitlement to service connection for a cervical spine disability is granted.  


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

The Veteran contends that he has a current thoracic spine condition as a result of a parachuting accident in-service.  He has a July 2005 diagnosis of scoliotic curvature in the thoracic spine as seen on x-ray, and a July 2007 diagnosis of levoscoliosis of the thoracic spine.  

At the January 2013 VA spine examination, the examiner opined that there was no objective evidence of any current thoracic spine condition.  No x-rays were taken or ordered during the examination.  On physical examination the Veteran had no sign of scoliosis on inspection standing erect or bending forward.  The examiner noted the July 2005 diagnosis and finding that the "minor scoliotic curvature" may be due to patient positioning, or may be a minor and inconsequential incidental finding.  The examiner opined that if minor scoliosis was present in 2005, it was not caused by or aggravated by conditions of service or any documented injury during service.  He stated it was most likely a minor, asymptomatic conformational variant that appeared during adolescent development.  There is no evidence in the record, and the Veteran has not claimed any pre-existing thoracic abnormalities.  Additionally, the examiner's opinion does not take into account the Veteran's long history of back pain from his neck down to his lower back after the in-service accident, the prior diagnoses of a thoracic spine condition, or the fact that the Veteran is currently service-connected for a lumbar spine disability.  

With the Board's grant of service connection for a cervical spine disability and the existing service-connected lumbar spine disability, there doesn't appear to be any other additional benefit that could be separately granted for the Veteran's spine (i.e., he is already service-connected for the lumbar spine and now the cervical spine).  However, in the event that the Veteran wants to continue to pursue a claim for service connection for a thoracic spine disability, the Board finds that it has no alternative but to remand the claim for further development.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate all private and VA treatment records relevant to the claim since December 2012.  

2.  Schedule the Veteran for a new VA thoracic spine examination for the purposes of determining the nature and etiology of any current thoracic spine disability.  The examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or more) that a thoracic spine disability had its onset in or is otherwise etiologically related to service.  

The Veteran's claims folder must be made available to and reviewed by the examiner and the examiner should acknowledge such review.  A complete rationale should be given for all opinions and conclusions expressed.  

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.  

If the examiner does not find that a thoracic spine disability is directly related to service, the examiner should provide the following:

(a) Opine whether it is at least as likely as not (50 percent probability or greater) that a thoracic spine disability was caused by the Veteran's service-connected lumbar and/or cervical spine disability.  

(b) Opine whether it is at least as likely as not (50 percent probability or greater) that a thoracic spine disability is aggravated by the Veteran's service-connected lumbar and/or cervical spine disability.  Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should then attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2013).  

3.  Then, readjudicate the issue on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Michael Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


